Table of Contents Filed Pursuant to Rule 424(b)3 Registration No. 333-150973 PROSPECTUS Offer To Exchange $337,000,000 Registered 6.25% Senior Secured Notes due 2018 for any and all Unregistered 6.25% Senior Secured Notes due 2018 We are offering to exchange up to $337,000,000 in aggregate principal amount of our registered 6.25% Senior Secured Notes due 2018, which we refer to as the Exchange Notes, for $337,000,000 in aggregate principal amount of our outstanding unregistered 6.25% Senior Secured Notes due 2018, which we refer to as the Original Notes.The terms of the Exchange Notes are identical in all material respects to the terms of the Original Notes, except that the Exchange Notes have been registered under the Securities Act of 1933, and, therefore, the terms relating to transfer restrictions, registration rights and, except in limited circumstances, additional interest applicable to the Original Notes are not applicable to the Exchange Notes, and the Exchange Notes will bear a different CUSIP number.The Exchange Notes will be issued under the same indenture as the Original Notes. · This exchange offer will expire at 5:00 p.m., New York City time, on June 27, 2008, unless extended. · All Original Notes that are validly tendered, and not validly withdrawn, will be exchanged.You should carefully review the procedures for tendering the Original Notes beginning on page 10 of this prospectus. · You may validly withdraw tenders of Original Notes at any time before the expiration of this exchange offer. · If you fail to tender your Original Notes, you will continue to hold unregistered, restricted securities, and your ability to transfer them could be adversely affected. · The exchange of Original Notes for Exchange Notes will not be a taxable event for United States federal income tax purposes. · Original Notes may be exchanged for Exchange Notes only in minimum denominations of $1,000 and integral multiples thereof. · We will not receive any proceeds from this exchange offer. · No public market currently exists for the Exchange Notes.We do not intend to apply for listing of the Exchange Notes on any national securities exchange or to arrange for the Exchange Notes to be quoted on any automated quotation system, and, therefore, an active public market is not anticipated. Each broker-dealer that receives Exchange Notes for its own account in this exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of those Exchange Notes.The related letter of transmittal that is delivered with this prospectus states that by so acknowledging and by delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act of 1933.This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of Exchange Notes received in exchange for Original Notes the broker-dealer acquired as a result of market-making activities or other trading activities.We have agreed that we will make this prospectus available to any broker-dealer for use in connection with any such resale for a period of one year following consummation of the exchange offer.See “Plan of Distribution” beginning on page 42 of this prospectus. Each holder of Original Notes wishing to accept this exchange offer must effect a tender of Original Notes by book-entry transfer into the exchange agent’s account at The Depository Trust Company (“DTC”).All deliveries are at the risk of the holder.You can find detailed instructions concerning delivery in the section of this prospectus entitled “The Exchange Offer” beginning on page 6. See “Risk Factors” beginning on page 1 for a discussion of factors that you should consider in connection with an investment in Exchange Notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. YOU SHOULD READ THIS ENTIRE DOCUMENT AND THE ACCOMPANYING LETTER OF TRANSMITTAL AND RELATED DOCUMENTS AND ANY AMENDMENTS OR SUPPLEMENTS CAREFULLY BEFORE MAKING YOUR DECISION TO PARTICIPATE IN THIS EXCHANGE OFFER. The date of this prospectus is May 29, 2008. Table of Contents Table of Contents Page RISK FACTORS 1 ILLINOIS POWER COMPANY 3 WHERE YOU CAN FIND MORE INFORMATION 4 USE OF PROCEEDS 5 THE EXCHANGE OFFER 6 DESCRIPTION OF EXCHANGE NOTES 17 DESCRIPTION OF SENIOR NOTE MORTGAGE BONDS AND MORTGAGE INDENTURE 26 BOOK ENTRY SECURITIES 36 MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES 38 PLAN OF DISTRIBUTION 42 LEGAL MATTERS 44 EXPERTS 44 This prospectus incorporates by reference important business and financial information about us that is not included in or delivered with this document.Copies of this information are available without charge to any person to whom this prospectus is delivered, upon written or oral request.Written requests should be sent to Illinois Power Company, c/o Ameren Corporation, Attention: Secretary’s Department, P.O. Box 66149, St.
